Exhibit 10.5 LEASE AGREEMENT 2 BY AND BETWEEN DAP PLAZA ("LANDLORD") AND TAX MASTERS, INC. ("TENANT") Page SEC. 1 LEASED PREMISES 1 SEC. 2 TERM: SEC. 3 USE: 2 SEC. 4 SECURITY DEPOSIT: 2 SEC. 5 BASE RENT: 2 SEC. 6 ADDITIONAL RENT: 3 SEC. 7 SERVICE AND UTILITIES: 6 SEC. 8 MAINTENANCE, REPAIRS AND USE: 9 SEC. 9 QUIET ENJOYMENT: 10 SEC. 10 ALTERATIONS • 10 SEC. 11 FURNITURE, FIXTURES AND PERSONAL PROPERTY: 11 SEC. 12 SUBLETTING AND ASSIGNMENT: 12 SEC. 13 FIRE AND CASUALTY: 14 SEC. 14 CONDEMNATION: 15 SEC. 15 DEFAULT BY TENANT: 15 SEC. 16 REMEDIES OF LANDLORD: 16 SEC. 17 LIEN FOR RENT: 18 SEC. 18 LANDLORD'S DEFAULT 18 SEC. 19 TENANT'S REMEDIES: 19 SEC. 20 NON-WAIVER• 19 SEC. 21 LAWS AND REGULATIONS; RULES AND REGULATIONS. 19 SEC. 22 ASSIGNMENT BY LANDLORD; LIMITATION OF LANDLORD'S LIABILITY: 19 SEC. 23 SEVERABILITY: 20 SEC. 24 SIGNS: 20 SEC. 25 SUCCESSORS AND ASSIGNS: 20 SEC. 26 SUBORDINATION: 20 SEC. 27 TAX PROTEST. 21 SEC. 28 HOLDING OVER: 21 SEC. 29 INDEPENDENT OBLIGATION TO PAY RENT: 21 SEC. 30 INDEMNITY; RELEASE AND WAIVER. 22 SEC. 31 INSURANCE: 23 SEC. 32 ENTIRE AGREEMENT: 23 SEC. 33 NOTICES: 23 SEC. 34 COMMENCEMENT DATE: 23 SEC. 35 RELOCATION OF TENANT: 23 SEC. 36 BROKERS: 24 SEC. 37 ESTOPPEL CERTIFICATES: 24 SEC. 38 NAME CHANGE: 24 SEC. 39 BANKRUPTCY: 24 SEC. 40 TELECOMMUNICATIONS PROVIDERS: 25 SEC. 41 HAZARDOUS SUBSTANCES: 25 i SEC. 42 NO MONEY DAMAGES FOR FAILURE TO CONSENT; WAIVER OF CERTAIN DAMAGES: 26 SEC. 43 ACKNOWLEDGMENT OF NON-APPLICABILITY OF DTPA: 26 SEC. 44 ATTORNEYS' FEES: 27 SEC. 45 AUTHORITY OF TENANT: 27 SEC. 46 INABILITY TO PERFORM: 27 SEC. 47 JOINT AND SEVERAL TENANCY: 27 SEC. 48 EXECUTION OF THIS LEASE AGREEMENT: 27 SEC. 49 WAIVER OF TRIAL BY JURY; COUNTERCLAIM: 27 SEC. 50 CALCULATION OF TIME PERIODS 27 SEC. 51 ANTI-TERRORISM LAWS 27 SEC. 52 FINANCIAL STATEMENTS 28 SEC. 53 RENEWAL OPTION: 28 SEC. 54 RIGHT OF FIRST OFFER 29 SEC. 55 PURCHASE OPTION 30 SEC. 56 MEMORANDUM OF LEASE 30 SEC. 57 TENANT'S EXCLUSIVE USE 30 SEC. 58 BACK UP GENERATOR 31 SEC. 59 EXHIBITS 31 EXHIBITS: EXHIBIT A - SITE PLAN EXHIBIT B - LEGAL DESCRIPTION OF THE LAND EXHIBIT C - PARKING AGREEMENT EXHIBIT D - RULES AND REGULATIONS EXHIBIT E - ACCEPTANCE OF PREMISES MEMORANDUM EXHIBIT F - TENANT'S ESTOPPEL CERTIFICATE EXHIBIT G - LEASEHOLD IMPROVEMENTS EXHIBIT H - AIR CONDITIONING AND HEATING SERVICES EXHIBIT I - INSURANCE REQUIREMENTS EXHIBIT J - PURCHASE OPTION EXHIBIT K - FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT ii LEASE AGREEMENT Office Building This Lease Agreement (this "Lease Agreement") is made and entered into as of the date set forth on the signature page between DAP PLAZA, a California limited partnership registered to do business in Texas as "DAP Plaza, Ltd.", hereinafter referred to as "Landlord", and TAX MASTERS, INC., a Nevada corporation, hereinafter referred to as "Tenant": WITNESSETH: SEC. I LEASED PREMISES In consideration of the mutual covenants as set forth herein, Landlord and Tenant hereby agree as follows: A. Landlord hereby leases to Tenant and Tenant hereby leases from Landlord for the rental and on the terms and conditions hereinafter set forth the office building located at 2020 Dairy Ashford Road, Houston, Harris County, Texas 77077 (the "Building") and situated on that certain tract or parcel of land more particularly described by metes and bounds on Exhibit B attached hereto and made a part hereof for all purposes (the "Land"), which Building includes approximately one hundred seven thousand eight hundred ninety (107,890) square feet of Net Rentable Area (as hereinafter defined) on floors one (1) through six (6) thereof, as indicated on the site plan attached hereto as Exhibit A (the Building, including such Net Rentable Area, shall be referred to herein as the "Leased Premises"). Said Building is located on and constitutes a part of that certain office building complex located on the Land comprised of the Building, the Adjacent Building (hereinafter defined) and all common driveways, entrances, exits, parking lots, parking garages, and sidewalks serving the same (hereinafter collectively, the "Development"). Tenant agrees that the Net Rentable Area of the Leased Premises described herein is a reasonable approximation and is not subject to revision whether or not the actual size is more or less. Subject to Section 9.B below, Landlord hereby grants Tenant, its employees, invitees and other visitors, a nonexclusive license for the Term of this Lease Agreement and all extensions and renewals thereof over, across and upon all driveways, entrances, exits, parking lots, parking garages, sidewalks and other common areas of the Development, subject however to Sections 9.B and 19 below and Exhibit C hereof, to use the same for the purpose for which they were designed, including without limitation ingress and egress to the Leased Premises. B. The term "Net Rentable Area" shall mean the net rentable area measured according to standards similar to those published by the Building Owners and Managers Association International, Publication ANSI Z 65.1-1996, as amended or replaced from time to time (the "Modified BOMA Standard"). If the Building is ever demolished, altered, remodeled, renovated, expanded or otherwise changed in such a manner as to alter the amount of space contained therein, then the Net Rentable Area of the Building shall be adjusted and recalculated by using the Modified BOMA Standard. C. Landlord also leases to Tenant certain parking spaces on the terms and conditions set forth in Exhibit C attached hereto and made a part hereof for all purposes. D. The Leased Premises shall be delivered to Tenant and Tenant shall accept same, in its current "AS IS, WHERE IS" condition subject to the construction of the Landlord's Work, as set forth and described on Exhibit G attached hereto and made a part hereof for all purposes. Tenant acknowledges that no representations as to the repair of the Leased Premises or the Building, nor promises to alter, remodel or improve the Leased Premises or the Building, have been made by Landlord, except as are expressly set forth in this Lease Agreement. SEC. 2 TERM: A. The term of this Lease Agreement (the "Term") shall commence on the day that is one hundred eighty (180) days following the earlier to occur of (i) the day that is sixty (60) days following the Effective Date or (ii) the date upon which Tenant has obtained all third party permits and approvals (with respect to which permits and approvals Tenant shall use its good faith and diligent efforts to obtain) necessary for Tenant to commence, or cause the commencement of, the construction and installation of the Leasehold Improvements (as defined on Exhibit G) 1 (such date being herein referred to as the "Commencement Date") and, unless sooner terminated or renewed and extended in accordance with the terms and conditions set forth herein, shall expire at 11:59 p.m. on the day preceding the day that is sixty-six (66) months following the Commencement Date (the "Expiration Date"). B. This Lease Agreement shall be effective as of the Effective Date (as hereinafter defined) and in the event Tenant, prior to the Commencement Date, (i) completes the Leasehold Improvements substantially in accordance with the approved Construction Drawings (as defined on Exhibit G) and (ii) occupies the Leased Premises for purposes of conducting its operations therein, such entry shall be subject to the terms and conditions of this Lease Agreement, except that Base Rent and Additional Rent (each as hereinafter defined) shall not commence to accrue as a result of such entry until the Commencement Date. SEC. 3 USE: Landlord acknowledges that Tenant's business operations consist of advising and counseling both consumers and businesses in connection with, and the preparation of, federal, state and local income tax returns and other tax related matters and that Tenant intends to conduct such operations in the Leased Premises (collectively "Tenant's Intended Use") Accordingly, the Leased Premises shall be used and occupied by Tenant solely for general office purposes and any uses ancillary to the same and to Tenant's Intended Use, including by way of example but not limitation the operation of phone banks, computer processing services and office reproduction services, and for no other purpose (save and except a retail sundry/news kiosk and/or deli/snack bar shall be permitted on the first floor as uses ancillary to Tenant's Intended Use so long as same are located within the first floor of the Building, do not have independent access to the exterior of the Building and are not advertised for use to the general public). In the event the Tenant elects to use the Leased Premises for any such ancillary uses, Tenant shall be required to obtain and maintain throughout the Term all permits and licenses required by applicable governmental authority or governing body to operate such ancillary uses in the Leased Premises. The Leased Premises shall not be used for any purpose which would tend to lower the current character of the Building, create unreasonable elevator loads or otherwise interfere with standard Building operations and Tenant shall not engage in any activity which does not comply with Rules and Regulations set forth on Exhibit D hereto. SEC. 4 SECURITY DEPOSIT: Reserved. SEC. 5 BASE RENT: A. As part of the consideration for the execution of this Lease Agreement, Tenant covenants and agrees and promises to pay Landlord base rent according to the following schedule (the "Base Rent"): Months Following the Commencement Date Annual Base Rent Rate Per Square Foot of Net Rentable Area Annual Base Rent Monthly Payment 1-6 7-26 27-46 47-66 The Base Rent shall be payable to Landlord at the address of the Landlord's property manager set forth in Section 31 below (or such other address as may be designated by Landlord in writing from time to time) in monthly installments in legal tender of the United States of America, in advance, without demand, set-off or counterclaim except as herein expressly provided, on or before the first day of each calendar month during the Term hereof; provided, however, the first monthly payment of Base Rent (i.e. Base Rent payable with respect to the seventh (7th) month of the Term) shall be made on the Effective Date. If the Term of this Lease Agreement as described above commences on other than the first day of a calendar month or terminates on other than the last day of a calendar month, then the installments of Base Rent for such month or months shall be prorated and the installment or installments so prorated shall be paid in advance. The payment for such prorated month shall be calculated by multiplying the monthly installment by a fraction, the numerator of which shall be the number of days of the Term occurring during said commencement or termination month, as the case may be, and the denominator of which shall be thirty (30). B. In addition to the foregoing Base Rent and the Additional Rent to be paid by Tenant pursuant to Section 6 below, Tenant agrees to pay to Landlord as additional rent all charges for any services, goods or materials 2 furnished by Landlord at Tenant's request which are not required to be furnished by Landlord under this Lease Agreement, as well as other sums payable by Tenant hereunder, within ten (10) days after Landlord renders a statement therefor to Tenant. In the event Tenant fails to pay Rent (as hereinafter defined) within ten (10) days of the date due, a late charge equal to five percent (5°/0) of the amount unpaid shall be immediately due and payable. SEC. 6 ADDITIONAL RENT: A. As part of the consideration for the execution of this Lease Agreement, and in addition to the Base Rent specified above, Tenant covenants and agrees to pay, for each Lease Year (as hereinafter defined) during the Term, as additional rent (the "Additional Rent"), one hundred percent (100%) of the Operating Expenses (as hereinafter defined) for that Lease Year; provided, however, the Operating Expenses for the initial Lease Year of the Term shall in no event exceed Six and 70/100 Dollars ($6.70) per square foot of Net Rentable Area of the Leased Premises. For purposes of calculating Additional Rent under this Section 6, the Controllable Operating Expenses (defined below) for each Lease Year after the initial Lease Year that may be included in Operating Expenses for such Lease Year shall not be more than five percent (5%) greater than the Controllable Operating Expenses for the then previous Lease Year. "Controllable Operating Expenses" shall mean all items of Operating Expenses which are within the reasonable control of Landlord, but specifically excluding taxes, utilities, costs associated with providing security to the Complex, insurance, costs incurred to comply with governmental requirements, wages and salaries affected by the minimum wage, and other costs beyond the reasonable control of Landlord. For purposes hereof, the initial "Lease Year" shall be the period commencing on the Commencement Date and continuing through the day that is twelve (12) months following the Commencement Date. Each "Lease Year" after the initial Lease Year shall be a consecutive twelve (12) month period commencing on the first day immediately following the preceding Lease Year. B. All Operating Expenses shall be determined in accordance with generally accepted accounting principles ("GAAP"), consistently applied and shall be computed on the accrual basis. As of the date of this Lease Agreement, Landlord owns the office building located at 2000 Dairy Ashford Road, Houston, Harris County, Texas 77077 (the "Adjacent Building") located within the Development. Accordingly, if any of the Operating Expenses described in this Section 6.B are attributable to both the Complex (hereinafter defined) and the Adjacent Building, and if so then only such portion thereof as are properly allocable (determined using Landlord's good faith) to the Complex shall be included in Operating Expenses, provided that in no event shall the portion attributable to the Leased Premises exceed a fraction, the numerator of which shall be the Net Rentable Area of the Leased Premises and the denominator of which shall be the total Net Rentable Area of the Development, which the parties agree shall be no less than 109,974 square feet. The term "Operating Expenses" as used herein shall mean all expenses, costs and disbursements in connection with the ownership, operation, management, maintenance and repair of the Building, the Land, related pedestrian walkways, landscaping, fountains, roadways and parking facilities (inc)uding the Parking Facilities [as defined on Exhibit C]), and such additional facilities to service any of the foregoing in subsequent years as may be necessary or desirable in Landlord's discretion (the Building, the Land and said additional facilities being hereinafter sometimes referred to as the "Complex"), including but not limited to the following: Wages and salaries of all employees exclusively engaged in the operation, security, cleaning and maintenance of the Complex, including customary taxes, insurance and benefits relating thereto, excluding, however, leasing agents and any other wages or salaries of employees by Landlord in the general operation of Landlords' business and not exclusively in connection with the operation of the Complex. All supplies, tools, equipment and materials used exclusively in operation and maintenance of the Complex, provided that the cost of any equipment and tools shall be amortized over the useful life of such equipment and tools according to GAAP. 3 Cost of all utilities for the Complex, including but not limited to the costs of water, electricity for the driveways and sidewalks, gas, heating, lighting, air conditioning and ventilation; provided, however, the cost of providing electricity to the Leased Premises and the Parking Facilities shall not be included in Operating Expenses, but shall be paid by Tenant pursuant to the terms and provisions of Section 7.E hereof. Cost of all Required Services set forth in Section 7.A below, including without limitation, janitorial and day porter service, maintenance and service agreements for the Complex and the equipment therein, including alarm service, security service, window cleaning, janitorial service, trash removal and elevator maintenance. Cost of all insurance relating to the Complex which Landlord is required to maintain pursuant to Section 31 below or any other insurance that Landlord elects to obtain and maintain, including but not limited to casualty and liability insurance applicable to the Complex and Landlord's personal property used in connection therewith; the amount of the deductible paid by Landlord or deducted from any insurance proceeds paid to Landlord shall also constitute an Operating Expense. All ad valorem taxes and assessments and other governmental charges (whether federal, state, county or municipal and whether they be by taxing districts or authorities presently taxing the Leased Premises or by others subsequently created or otherwise) and any other taxes and improvement assessments attributable to the Complex, or its operation or the revenues or rents received therefrom (whether directly or indirectly through the use of a franchise, margin or other similar tax and whether or not such taxes allow for the deduction of expenses in calculating the base amount on which the tax is levied), but excluding, however, federal and state taxes on income and any penalties assessed as a result of late payment(s) by Landlord (collectively, "Taxes"); provided, however, that if at any time during the Term, new taxes, assessments, levies, impositions or charges are imposed on the rents received from the Complex or the rents reserved herein or any part thereof (whether directly or indirectly through the use of a franchise, margin or other similar tax), or the present method of taxation or assessment shall be so changed that the whole or any part of the taxes, assessments, levies, impositions or charges now levied, assessed or imposed on real estate and the improvements thereof shall be discontinued and as a substitute therefor, or in lieu of an increase to the tax rate thereof, taxes, assessments, levies, impositions or charges shall be levied, assessed and/or imposed wholly or partially as a capital levy or otherwise on the rents received from the Complex in lieu of ad valorem taxes or the rents reserved herein or any part thereof (whether directly or indirectly through the use of a franchise, margin or similar tax and whether or not such taxes allow for the deduction of expenses in calculating the base amount on which the tax is levied) in lieu of ad valorem taxes, then such substitute or additional taxes, assessments, levies, impositions or charges, to the extent so levied, assessed or imposed, shall be deemed to be included within Taxes to the extent that such substitute or additional tax would be payable if the Complex were the only property of the Landlord subject to such tax. It is agreed that Tenant will also be responsible for ad valorem taxes on its personal property and on the value of leasehold improvements to the extent that the same exceed standard building allowance. Landlord agrees that so long as it owns both the Building and Adjacent Building it will not seek to separately assess such buildings for ad valorem tax purposes; provided, however, the foregoing shall not be construed to prohibit Landlord from selling either of the buildings while retaining the other and in such event, Landlord shall be permitted to have the buildings separately assessed for ad valorem tax purposes. Amortization of the cost of installation of capital investment items that have been (whether before or during the Term or are hereafter installed for the purpose of reducing Operating Expenses or which may be required by any laws, ordinances, orders, rules, regulations and requirements which impose any duty with respect to or otherwise relate 4 to the use, condition, occupancy, maintenance or alteration of the Complex, whether now in force or hereafter enacted. All such costs which relate to the installation of such capital investment items shall be amortized over the reasonable life of the capital investment item, with the reasonable life and amortization schedule being determined in accordance with GAAP as reasonably determined by Landlord. The property management fees incurred by Landlord in connection with management of the Complex, not to exceed five percent (5%) of the sum of annual base rental and additional rent for the Complex. Cost of repairs and general maintenance (excluding repairs and general maintenance paid by proceeds of insurance or by Tenant or other third parties) for the Complex and for the common areas of the Development, which common areas Landlord covenants to maintain in good condition and repair during the Term and any extensions of this Lease Agreement and shall include regular maintenance and repair (and resurfacing as necessary) of all parking lots, drive aisles, entrances and exits constituting common areas, all common lighting and any common signage shared by Tenant. Reserved. All costs incurred by Landlord for the purpose of reducing Operating Expenses, including, without limitation, the cost of all tax protests. C.If the Term of this Lease Agreement commences or terminates on other than the first day of a calendar year, Tenant's Additional Rent shall be prorated for such commencement or termination year, as the case may be, by multiplying each by a fraction, the numerator of which shall be the number of days of the Term during the commencement or termination year, as the case may be, and the denominator of which shall be three hundred sixty five (365), and the calculation described in Section 6.E below shall be made as soon as reasonably possible after the termination of this Lease Agreement, Landlord and Tenant hereby agreeing that the provisions relating to said calculation shall survive the termination of this Lease Agreement. D.On or about January 15th of each calendar year during the Term, Landlord shall deliver to Tenant Landlord's good faith estimate of Tenant's Additional Rent (the "Estimated Additional Rent") for such year. The Estimated Additional Rent shall be paid in equal installments in advance on the first day of each month. If Landlord does not deliver an estimate to Tenant for any year by January 15th of that year, Tenant shall continue to pay Estimated Additional Rent based on the prior year's estimate until Landlord's estimate is delivered to Tenant. From time to time, but in no event more than once during any calendar year, Landlord may revise its estimate of the Additional Rent for that year based on either actual or reasonably anticipated increases in Operating Expenses by sending written notice thereof to Tenant, and the monthly installments of Estimated Additional Rent shall be appropriately adjusted for the remainder of that year in accordance with the revised estimate so that by the end of the year, the total payments of Estimated Additional Rent paid by Tenant shall equal the amount of the revised estimate. E. Within ninety (90) days after the end of each calendar year during the Term, Landlord shall provide Tenant a statement showing the actual Operating Expenses for said calendar year, broken down by category (e.g., janitorial, common area maintenance, landscaping maintenance, etc.) prepared in accordance with GAAP and certified as correct by an officer of Landlord, and a statement prepared by Landlord comparing Estimated Additional Rent paid by Tenant with actual Additional Rent. If the Estimated Additional Rent paid by Tenant, if any, exceeds the actual Additional Rent for said calendar year, Landlord shall pay Tenant an amount equal to such excess at Landlord's option, by either giving a credit against rentals next due, if any, or by direct payment to Tenant within thirty (30) days of the date of such statement. If the actual Additional Rent exceeds Estimated Additional Rent for said calendar year, Tenant shall pay the difference to Landlord within thirty (30) days of receipt of the statement. The provisions of this paragraph shall survive the expiration or termination of this Lease Agreement with respect to the calendar year immediately preceding and/or then in effect at the time of termination only. Any amount due to the Landlord as shown on Landlord's statement described above, whether or not disputed by Tenant as provided herein shall be paid by Tenant when due as provided above, without prejudice to any subsequent written exception 5 made pursuant to Section 6.11. The Base Rent, Additional Rent and all other sums of money that become due and payable under this Lease Agreement shall collectively be referred to herein as "Rent". F.All Additional Rent shall be paid by Tenant to Landlord contemporaneously with the required payment of Base Rent on the first day of each calendar month, monthly in advance, for each month of the Term, in lawful money of the United States at the address of the Landlord's property manager specified in Section 31 below (or such other address as may be designated by Landlord in writing from time to time). No payment by Tenant or receipt by Landlord of an amount less than the amount of Rent herein stipulated to be paid shall be deemed to be other than on account of the stipulated Rent, nor shall any endorsement on any check or any letter accompanying such payment of Rent be deemed an accord and satisfaction, but Landlord may accept such payment without prejudice to his rights to collect the balance of such Rent. G.Landlord shall maintain full and complete records of Operating Expenses and exclusions therefrom in accordance with GAAP and good commercial practice and sufficient to enable Tenant to inspect and review Operating Expenses to confirm that Operating Expenses are being charged in accordance with this Lease Agreement.
